ON APPELLANT/CROSS-APPEL-LEE’S MOTION FOR REHEARING OR REHEARING EN BANC AND APPELLEE/CROSS-APPEL-LANT’S MOTION FOR CERTIFICATION OR REHEARING
PER CURIAM.
In our original opinion, we affirmed the cross-appeal without comment. We grant rehearing to clarify that we affirm R.J. Reynolds’s third issue on appeal — namely, whether the trial court’s application of factual findings established in Engle violated R.J. Reynolds’s due process rights — on the authority of R.J. Reynolds Tobacco Co. v. Martin, 53 So.3d 1060 (Fla. 1st DCA 2010), review denied, 67 So.3d 1050 (2011), cert. denied, — U.S.-, 132 S.Ct. 1794, 182 L.Ed.2d 617 (2012), and Philip Morris USA, Inc. v. Douglas, 83 So.3d 1002 (Fla. 2d DCA 2012), review granted, No. SC12-617 (2012). We otherwise deny rehearing, rehearing en banc, and certification.
DAVIS, LEWIS, and MAKAR, JJ„ concur.